Citation Nr: 0948965	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to 
December 2004, and for 10 months and 19 days prior to that 
period of service.  The Veteran also had service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied the Veteran's 
February 2007 claim for entitlement to service connection for 
obstructive sleep apnea.

In October 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.


FINDING OF FACT

The Veteran's obstructive sleep apnea was not manifested 
during his military service, and is not shown to be related 
to his military service or to any incident therein.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A July 2007 letter, provided to the Veteran before the 
October 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it 
informed the Veteran of what evidence was needed to establish 
his service connection claim, what VA would do and had done, 
and what evidence he should provide.  The July 2007 letter 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in a July 2007 letter.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his February 2007 claim that he first 
developed problems sleeping while he was deployed to Iraq, 
and continues to have problems sleeping.  In his February 
2008 notice of disagreement, the Veteran reiterated that his 
sleeping problems began in service, and added that "it would 
have been difficult for me to know that I was suffering from 
sleep apnea."  The Veteran also cited an August 2007 letter 
from a VA clinician on his behalf, which is discussed below.  
In his September 2008 substantive appeal, the Veteran noted 
that he was diagnosed with suspected sleep apnea in August 
2006, and given a final diagnosis of sleep apnea in October 
2006.  The Veteran again cited the August 2007 letter from 
his VA clinician, and explained that the clinician had 
reviewed his medical records before providing her statement.  
The Veteran also wrote that "I admit that when I returned 
from Iraq I did not indicate that I suffered from Sleep Apnea 
because I did not know that I was suffering from it.  I also 
believe that on my initial visit that since I did not 
complain with any symptoms of Sleep Apnea, because I did not 
know what the symptoms were, was the reason [it] was not 
discovered until later.  Just because [someone does] not know 
the symptoms of some disability does not mean that they do 
not suffer from that disability."

At his October 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran asserted that his symptoms of sleep 
apnea started while he was on active duty.  The Veteran 
stated that his symptom in service was that he was "just 
tired, you'd go to bed tired and you'd wake up tired." (p. 
7).

The Veteran acknowledged that he was never treated for sleep 
apnea while on active duty. (p. 2).  When asked why he did 
not seek treatment for his sleep apnea while on active duty, 
the Veteran provided various accounts.  First, he explained 
that "I went twice, and they give you pain pills and they 
give you muscle relaxants, and that was basically it."  
Second, the Veteran stated that "[I]f  you went to a doctor, 
somebody was saying, are you trying to get out?  Are you 
trying to get a check[?]  And I just didn't go."  Third, the 
Veteran explained that he did not want to be held back for 
medical treatment when it would otherwise be his time to go 
home: "[P]eople [receiving medical treatment] stayed over 
there six months, and we [came] home.  And I didn't want 
that.  When I left-when that bus [came] home, when that 
plane [came] home, I wanted to be on it.  I wanted to come 
home."  Fourth, the Veteran asserted that "I didn't tell [a 
clinician about my symptoms during my time on active duty] 
because I was trying to stay in the [National] Guard, because 
I didn't want to get kicked out and lose my job." (pp. 2-3).  
Fifth, the Veteran reported that, during service, "everybody 
was sick...run down...working seven days a week, [and at] my site 
[we worked] from daylight to dark....I didn't know [anything] 
was wrong, I thought I was just tired." (p. 4).  Later, the 
Veteran restated his second and third reasons for leaving:  
"When we went to processing out, getting ready to start to 
leave to come home....[I was asked if I was] tired when [I] got 
up?  But I put no, I lied...because I didn't want people to 
say, well, you [are] trying to get out, [and also] when that 
plane flew into Jackson and that bus left, I wanted to be on 
it." (p. 7).

When asked why he did not seek treatment for his symptoms 
shortly after completion of his active service, the Veteran 
asserted that "I was told you couldn't be activated if you 
had that disease....and I didn't want to get kicked out [of my 
job in the National Guard]." (p. 4).  The Veteran also 
stated that "I didn't want to get kicked out of the 
[National] Guard, and I was told if you had [sleep apnea], 
and if I would have gone and they said 'you have sleep 
apnea,' [I would have been] kicked out of the Guard....I'd lose 
my job and everything, and I didn't want that." (p. 6).  
(The Board notes that this statement facially conflicts with 
the Veteran's September 2008 assertion that "when I returned 
from Iraq I did not indicate that I suffered from Sleep Apnea 
because I did not know that I was suffering from it.")  The 
Veteran noted that he had first reported his symptoms to a 
physician, and was first diagnosed with sleep apnea, in 2006. 
(p. 8).

Consistent with his statement at p. 2 of his October 2009 
hearing, the Veteran's service treatment records show no 
evidence of treatment for sleep apnea during his active 
service.  In a Post-Deployment Health Assessment dated 
November 2004, the Veteran indicated that he developed chest 
pain or pressure during his deployment, and was experiencing 
ringing of the ears; swollen, stiff or painful joints; and 
back pain.  By contrast, the Veteran indicated that he did 
not still feel tired after sleeping, and did not develop that 
condition at any time during his deployment.

In May 2005, the Veteran was provided with a VA general 
medical examination.  With respect to his respiratory 
condition, the Veteran reported that he has some dyspnea 
(shortness of breath) on exertion, but can walk one mile 
without problems.  On examination, the Veteran's lungs were 
clear to auscultation and percussion without rales, rhonchi 
or wheezes.  The Veteran did not report feeling tired after 
sleeping, and the examiner did not diagnose the Veteran with 
sleep apnea.

In August 2006, the Veteran reported that he was about to be 
"kicked out" of the National Guard, and that he had been 
told by his service officer to document his complaints.  The 
Veteran reported having symptoms which the VA physician 
opined sounded like sleep apnea, and the VA physician 
consequently ordered sleep studies.  The Veteran told the VA 
physician that his symptoms began while he was on active 
duty.

In October 2006, another VA physician conducted a sleep study 
of the Veteran, and diagnosed him with obstructive sleep 
apnea.  He prescribed a continuous positive airway pressure 
(CPAP) machine for the Veteran.

In August 2007, a VA physician opined that, after carefully 
reviewing the Veteran's VA medical records, there "is no 
evidence that [the] OSA [obstructive sleep apnea] he suffers 
from is service connected."

Later in August 2007, another VA physician asserted that "it 
is not likely that [the Veteran] would have sought medical 
care for [his sleep apnea symptoms] while in a combat area.  
I feel the Veteran should be given the benefit of the doubt 
that his symptoms began while deployed but that will be an 
administrative decision.  He did not report any related sx. 
[symptoms] on his initial visit by review [of his records]."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiner are so 
qualified, their medical opinions constitute competent 
medical evidence.

The Veteran is competent to observe that he felt tired after 
sleeping while in service.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007), (explaining that a 
layperson is competent to diagnose a medical condition 
"where the condition is simple, for example a broken leg," 
but not where the condition is complex, "for example, a form 
of cancer").

Although the Veteran is competent to assert that he 
experienced the symptoms of sleep apnea while in service, the 
Board finds that his statements to that effect are outweighed 
by more probative and credible evidence to the contrary.  
First, the Board finds that the Veteran's statement in his 
November 2004 Post-Deployment Health Assessment, in which he 
indicated that he did not still feel tired after sleeping, 
and did not develop that condition at any time during his 
deployment, is more probative than his post-service 
statements to the contrary.  Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than reported history.)

Second, the Board finds that the Veteran's explanations for 
not reporting his symptoms during service lack sufficient 
indicia of credibility to overcome his conflicting 
contemporaneous statement.  For example, although the Veteran 
stated that he did not report his symptoms of sleep apnea in 
service because he thought that he was just tired from the 
work, and because he was unable to self-diagnose sleep apnea, 
these arguments do not account for his decision to 
affirmatively state on his November 2004 Post-Deployment 
Health Assessment that he did not still feel tired after 
sleeping, and did not develop that condition at any time 
during his deployment.  That is, the Veteran would not have 
been required to know that his fatigue constituted sleep 
apnea, or that it was a result of something other than his 
work, in order to mark a circle on his Assessment indicating 
that he still felt tired after sleeping.

Likewise, although the Veteran testified that he did not 
report his fatigue upon waking while in service because he 
did not want to be accused of trying to get out of service, 
did not want to be kept for treatment instead of making the 
bus home, and did not want to be kicked out of the National 
Guard upon the end of his active service, the Veteran did 
report such conditions as chest pain or pressure; ringing of 
the ears; swollen, stiff or painful joints; and back pain in 
his November 2004 Post-Deployment Health Assessment.  No 
rationale has been provided to account for why a sleeping 
condition would elicit those consequences, but the medical 
conditions which the Veteran did report would not.  The 
Veteran's willingness to report other medical conditions 
demonstrates that his desire to disclose his medical 
conditions outweighed those other considerations.

A VA examination is not required in this instance.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and 
§ 3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Here, the information 
and evidence of record does not establish that the Veteran 
suffered an event, injury or disease in service.  Rather, the 
Veteran made no complaints regarding symptoms of sleep apnea 
during his time on active duty, and expressly indicated that 
he did not still feel tired after sleeping, and did not 
develop that condition at any time during his deployment, in 
a November 2004 Post-Deployment Health Assessment.

The Board has also considered the August 2007 statement by 
the Veteran's VA physician, in which he asserted that "it is 
not likely that [the Veteran] would have sought medical care 
for [his sleep apnea symptoms] while in a combat area.  I 
feel the Veteran should be given the benefit of the doubt 
that his symptoms began while deployed but that will be an 
administrative decision."  The VA physician's opinion 
regarding whether the Veteran would have had the opportunity 
to seek medical care while in a combat area is not itself a 
medical opinion, and therefore is not entitled to great 
probative weight in this case.  Moreover, the Veteran had an 
opportunity to indicate whether he was feeling tired after 
sleeping in his November 2004 Post-Deployment Health 
Assessment, and he indicated that he was not; therefore, the 
conditions of combat did not preclude the Veteran from 
reporting his symptoms.  Finally, the doctrine of reasonable 
doubt to which the VA physician refers is inapplicable in 
this case because the facts do not indicate an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  That is, in this 
case there is not a substantial doubt within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with obstructive sleep apnea in service.  38 C.F.R. 
§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with 
obstructive sleep apnea in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's obstructive sleep apnea; 
it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


